DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2695 to 2628.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2628.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020 is being considered by the examiner.

Reason for Allowance

Claims 1-4, and 7-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendment and arguments/remarks submitted 02/23/2021 in a after final and a thorough search the closest prior arts Burrough et al. (US 2010/0156818 A1), in view of LEE et al. (US 2014/0055407 A1), and in further view of Zhang et al. (US 2017/0090655 A1), and in further view of Takeda et al. (US 2013/0215080 A1), and in further view of Day (US 2010/0253651 A1), and further in view of Min et al. (US 2013/0021296 A1), and further in view of Filiz et al. (US 2016/0103545 A1), and further in view of KIM et al. (US 2018/0059839 A1), and further in view of Filiz et al. (US 2016/0306481 A1), and further in view of Stephens et al. (US 2011/0298871 A1), and further in view of DEHMOUBED et al. (US 2012/0038469 A1), and further in view of Brunet et al. (US 2015/0035789 A1), and further in view of Takeuchi et al. (US 2005/0168109 A1), and further in view of Butler et al. (US 2016/0216833 A1), and further in view of Choi et al. (US 2018/0335883 A1), and further in view of Haran et al. (US 2018/0046275 A1), in combination, fail to teach all the limitations as recited in the independent claim(s). 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
drive the first input electrode with a second electrical signal during a second, non-overlapping period of time; 
detect a touch on the input surface based on a capacitive response to the first electrical signal during the first period of time; 
detect an amount of force of the touch based on a resistive response to the second electrical signal during the second, non-overlapping period of time, the resistive response resulting from a deformation of the first input electrode as claimed in claim 1. 


With regards to independent claim 9, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
monitoring the first input electrode for a first resistive response to the drive signal resulting from the touch, the first resistive response caused by a deformation of the first input electrode;
monitoring the second input electrode for a second resistive response to the drive signal resulting from the touch, the second resistive response caused by deformation of the second input electrode; and
determining a first amount of force corresponding to the touch based on the first resistive response and a second amount of force corresponding to the touch based on the second resistive response as claimed in claim 9. 

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
drive the first input electrode with a second electrical signal during a second, non-overlapping period of time;
detect a touch on the input surface based on a capacitive response to the first electrical signal during the first period of time; and
detect an amount of force of the touch based on a resistive response to the second electrical signal during the second, non-overlapping period of time, the resistive response resulting from a deformation of the first input electrode as claimed in claim 15. 

The dependent claim 2-4, 7-8, 10-14, and 16-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628